UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6794



JACKIE LOGAN,

                                               Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA; GOVERNOR’S OFFICE;
SENATE AND HOUSE OF SOUTH CAROLINA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CA-03-143-6-24AK)


Submitted:   August 5, 2003                 Decided:   August 25, 2003


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jackie Logan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jackie Logan appeals the district court’s order dismissing

without his 42 U.S.C. § 1983 (2000) complaint.      The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2000). The magistrate judge recommended that relief

be denied and advised Logan that failure to file timely objections

to this recommendation could waive appellate review of a district

court order based upon the recommendation.    Despite this warning,

Logan failed to present sufficiently specific objections to the

magistrate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.        See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).     Logan has waived appellate

review by failing to file sufficiently specific objections after

receiving proper notice. Logan’s objections were wholly conclusory

in nature.    Accordingly, we dismiss his appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            DISMISSED


                                  2